OPINION ON THE STATE’S PETITION FOR DISCRETIONARY REVIEW
McCORMICK, Presiding Judge.
A jury convicted appellant, Steven James Rodasti, of aggravated sexual assault and assessed his punishment at confinement for life. Appellant appealed. The Court of Appeals initially affirmed the conviction. Rodasti v. State, 749 S.W.2d 161 (Tex.App.—Houston [1st Dist.] 1988). Upon discretionary review this Court vacated the lower appellate court’s judgment and remanded the case to it. Rodasti v. State, 786 S.W.2d 294 (Tex.Cr.App.1989). Upon remand from this Court, the Court of Appeals affirmed appellant’s conviction but, finding reversible error in the punishment phase of trial, the Court remanded the case to the trial court for resentencing. Rodasti v. State, 790 S.W.2d 379 (Tex.App.—Houston [1st Dist.] 1990). Thereafter, the State filed its petition for discretionary review.
We now summarily grant the State’s petition, vacate the judgment of the Court of Appeals and remand this case to it to consider its opinion in light of our decision in Reed v. State, 811 S.W.2d 582 (Tex.Cr.App.1991).
CLINTON, J., dissents.